Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 1 of 60 PageID #: 2628


                                                                                1


    1                        UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
    2
        - - - - - - - - - - - - - - - X
    3
        UNITED STATES OF AMERICA,          :    19-CR-575(FB)
    4
                    Plaintiff,             :
    5                                           United States Courthouse
                -against-                  :    Brooklyn, New York
    6
        ANDREW CAMPOS, VINCENT FIORE       :
    7   and MARK KOCAJ,                         January 15, 2021
                                                2:00 o'clock p.m.
    8               Defendants.            :

    9   - - - - - - - - - - - - - - - X

   10                          TRANSCRIPT OF PLEADING
                          BEFORE THE HONORABLE ROANNE MANN
   11                      UNITED STATES MAGISTRATE JUDGE.

   12   APPEARANCES:

   13   For the Government:              SETH D. DuCHARME
                                         Acting United States Attorney
   14                                    BY: KEITH D. EDELMAN
                                             KAYLA C. BENSING
   15                                    Assistant United States Attorneys
                                         271 Cadman Plaza East
   16                                    Brooklyn, New York

   17
        For Defendant A. Campos:         HENRY E. MAZUREK, ESQ.
   18                                    ILANA HARAMATI, ESQ.

   19
        For Defendant V. Fiore:          LAWRENCE DiGIANSANTE, ESQ.
   20

   21   For Defendant M. Kocaj:          CHRISTOPHER BOOTH, ESQ.

   22
        Court Reporter:             Charleane M. Heading
   23                               225 Cadman Plaza East
                                    Brooklyn, New York
   24                               (718) 613-2643
        Proceedings recorded by mechanical stenography, transcript
   25   produced by computer-aided transcription.



                       CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 2 of 60 PageID #: 2629


                                                                                2


    1               (All present by videoconference including the

    2   defendants.)

    3               THE CLERK:    Criminal cause for pleading.       Docket

    4   number 2019-CR-575.      United States versus Andrew Campos,

    5   Vincent Fiore and Mark Kocaj.

    6               Counsel appearing by video please state your

    7   appearances for the record and spell your last name for the

    8   court reporter.

    9               THE COURT:    And raise your hand.

   10               MR. EDELMAN:       Good afternoon, Your Honor.    Keith

   11   Edelman and Kayla Bensing for the government.          E-D-E-L-M-A-N

   12   and B-E-N-S-I-N-G.

   13               THE COURT:    Welcome.

   14               MR. MAZUREK:       Good afternoon, Your Honor.    Henry

   15   Mazurek and Ilana Haramati on behalf of Andrew Campos.           We are

   16   all physically located in the same place so you should just

   17   have one screen.

   18               THE COURT:    All right.     And Mr. Campos is in the

   19   middle?

   20               MR. MAZUREK:       Yes, Your Honor.

   21               THE COURT:    Okay.    Thank you.

   22               MR. DiGIANSANTE:      Good afternoon, Your Honor.

   23   Lawrence DiGiansante, D-I-G-I-A-N-S-A-N-T-E, and to my side is

   24   Mr. Vincent Fiore.

   25               THE COURT:    All right.     Welcome.



                       CMH       OCR       RMR     CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 3 of 60 PageID #: 2630


                                                                                3


    1                MR. BOOTH:    Hello, Your Honor.      I am Christopher

    2   Booth appearing with my client, Mark Kocaj, who is seated

    3   beside me.

    4                THE COURT:    Okay.   Welcome to everyone.     I hope

    5   everyone is safe and healthy.

    6                First, let's have the oath administered to each of

    7   the three defendants.

    8                THE CLERK:    Will the defendants please raise their

    9   right hands.

   10                (The defendants were sworn by the clerk.)

   11                THE CLERK:    Thank you.

   12                Could you all state your name and spell your last

   13   name for the court reporter starting with Mr. Campos.

   14                DEFENDANT A. CAMPOS:        Andrew Campos, C-A-M-P-O-S.

   15                THE CLERK:    Mr. Fiore?

   16                DEFENDANT FIORE:      Vincent Fiore, F-I-O-R-E.

   17                THE CLERK:    And Mr. Kocaj?

   18                DEFENDANT KOCAJ:      Mark Kocaj, K-O-C-A-J.

   19                THE COURT:    All right.     All three of you should

   20   understand that having been sworn, your answers to my

   21   questions will be subject to the penalties of perjury if you

   22   do not answer truthfully.

   23                Do you understand that, Mr. Campos?

   24                Mr. Campos?    You must be on mute.

   25                DEFENDANT A. CAMPOS:        Yes, Your Honor.



                       CMH        OCR      RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 4 of 60 PageID #: 2631


                                                                                   4


    1               THE COURT:    Do you understand that, Mr. Fiore?

    2               DEFENDANT FIORE:      Yes, Your Honor.

    3               THE COURT:    Do you understand that, Mr. Kocaj?

    4               DEFENDANT KOCAJ:      Yes, Your Honor.

    5               THE COURT:    All right.         At this point, I would like

    6   to note for the record that we are proceeding by

    7   videoconference on account of the pandemic.             The courthouse

    8   has been closed to in-person appearances through March 1st

    9   because of the health concerns.             I want to make sure that each

   10   of the defendants agrees to proceed by way of videoconference

   11   as opposed to waiting until the courthouse reopens for an

   12   in-person proceeding.

   13               First of all, do you pronounce it "Mazurek"?

   14               MR. MAZUREK:       Yes.

   15               THE COURT:    Have you discussed the matter proceeding

   16   remotely with Mr. Campos?

   17               MR. MAZUREK:       I have, Your Honor.      I've reviewed it

   18   with him and he agrees to proceed by video.

   19               THE COURT:    All right.         Mr. Campos, do you agree to

   20   proceed remotely rather than waiting until the courthouse

   21   reopens?

   22               DEFENDANT A. CAMPOS:            Yes, Your Honor.

   23               THE COURT:    And Mr. DiGiansante, have you discussed

   24   the matter of proceeding remotely with Mr. Fiore?

   25               MR. DiGIANSANTE:      I have, Your Honor.



                       CMH       OCR          RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 5 of 60 PageID #: 2632


                                                                                5


    1               THE COURT:    And does he consent?

    2               MR. DiGIANSANTE:     Yes, he does.

    3               THE COURT:    Mr. Fiore, do you consent to proceeding

    4   by way of videoconference today?

    5               DEFENDANT FIORE:     Yes, Your Honor.

    6               THE COURT:    Are you making this decision voluntarily

    7   and of your own free will?

    8               DEFENDANT FIORE:     I am.

    9               THE COURT:    And I neglected to ask you that,

   10   Mr. Campos.    Are you making the decision to proceed remotely

   11   voluntarily and of your own free will?

   12               DEFENDANT A. CAMPOS:       Yes, Your Honor.

   13               THE COURT:    Lastly, Mr. Booth, have you discussed

   14   the matter of proceeding remotely with your client?

   15               MR. BOOTH:    Yes, I have, Your Honor, and he consents

   16   to proceeding.

   17               THE COURT:    Mr. Kocaj, do you consent to proceed by

   18   videoconference?

   19               DEFENDANT KOCAJ:     Yes, Your Honor.

   20               THE COURT:    Are you making this decision voluntarily

   21   and of your own free will?

   22               DEFENDANT KOCAJ:     Yes, Your Honor.

   23               THE COURT:    I find that the consent of each of the

   24   three defendants is knowing and intelligent and voluntary and

   25   further, that it is in the interest of justice to proceed



                       CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 6 of 60 PageID #: 2633


                                                                                6


    1   today remotely.

    2               I have before me three consent forms relating to

    3   having the plea taken before a United States Magistrate Judge.

    4               Addressing Mr. Campos' consent first, Mr. Mazurek,

    5   did you discuss this consent form with your client?

    6               MR. MAZUREK:       I have, Your Honor, and it's my

    7   opinion that he understood it and voluntarily agrees to

    8   proceed by Magistrate as opposed to the District Court Judge.

    9               THE COURT:    And Mr. Campos, do you consent to

   10   proceeding before me today rather than waiting for

   11   Judge Block, the District Court Judge, to preside at this

   12   proceeding?

   13               DEFENDANT A. CAMPOS:         Yes, Your Honor.

   14               THE COURT:    And have you signed the written consent

   15   form?

   16               DEFENDANT A. CAMPOS:         Yes, Your Honor.

   17               THE COURT:    Are you making this decision voluntarily

   18   and of your own free will?

   19               DEFENDANT A. CAMPOS:         Yes, Your Honor.

   20               THE COURT:    Mr. Fiore, turning to your form now, let

   21   me first ask counsel, Mr. DiGiansante, have you discussed the

   22   matter consenting with your client?

   23               MR. DiGIANSANTE:      I have, Your Honor.       Mr. Fiore

   24   consents to proceed by Magistrate.

   25               THE COURT:    Mr. Fiore, do you, in fact, consent to



                       CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 7 of 60 PageID #: 2634


                                                                                7


    1   proceed before me at this time?

    2               DEFENDANT FIORE:     Yes, Your Honor.

    3               THE COURT:    And have you signed the consent form?

    4               DEFENDANT FIORE:     Yes, Your Honor.

    5               THE COURT:    And lastly, with respect to Mr. Kocaj,

    6   Mr. Booth, have you discussed the matter of proceeding before

    7   a Magistrate Judge with your client?

    8               MR. BOOTH:    I have, Your Honor, and he wishes to

    9   proceed before you, the Magistrate.

   10               THE COURT:    Mr. Kocaj, do you, in fact, consent to

   11   proceed before me?

   12               DEFENDANT KOCAJ:     Yes, Your Honor.

   13               THE COURT:    And have you signed the consent form?

   14               DEFENDANT KOCAJ:     Yes, Your Honor.

   15               THE COURT:    I want to make sure that all three of

   16   you do understand what it is you are agreeing to by signing

   17   the consent form.

   18               This is Judge Block's case.       He is a United States

   19   District Court Judge.      He's the judge who will sentence you

   20   and will make the ultimate decision as to whether to accept

   21   your guilty plea.     If you wish, you have the absolute right to

   22   have Judge Block listen to your plea and if you choose to do

   23   that, there will be no prejudice or harm to you.

   24               Do you understand that, Mr. Campos?

   25               DEFENDANT A. CAMPOS:       Yes, Your Honor.



                       CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 8 of 60 PageID #: 2635


                                                                                8


    1                THE COURT:    Do you understand that, Mr. Fiore?

    2                DEFENDANT FIORE:    Yes, Your Honor.

    3                THE COURT:    Do you understand that, Mr. Kocaj?

    4                DEFENDANT KOCAJ:    Yes, Your Honor.

    5                THE COURT:    And am I pronouncing your name

    6   correctly?

    7                DEFENDANT KOCAJ:    Yes, Your Honor.

    8                THE COURT:    All right.   Thank you.

    9                Addressing the three of you again, if you wish, I

   10   will listen to your plea.       I am a United States Magistrate

   11   Judge.   The court reporter will make a transcript of the

   12   proceeding and Judge Block will review it to decide whether to

   13   accept your plea.     He will also review it in connection with

   14   your sentence.

   15                Do you understand that, Mr. Campos?

   16                DEFENDANT A. CAMPOS:      Yes, Your Honor.

   17                THE COURT:    Do you understand that, Mr. Fiore?

   18                DEFENDANT FIORE:    Yes, Your Honor.

   19                THE COURT:    Do you understand that, Mr. Kocaj?

   20                DEFENDANT KOCAJ:    Yes, Your Honor.

   21                THE COURT:    Understanding what I have just said, do

   22   you still wish to give up your right to have Judge Block

   23   listen to your plea and are you prepared to proceed before me

   24   at this time?

   25                Mr. Campos?



                       CMH        OCR    RMR       CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 9 of 60 PageID #: 2636


                                                                                9


    1               DEFENDANT A. CAMPOS:       Yes, Your Honor.

    2               THE COURT:    Mr. Fiore?

    3               DEFENDANT FIORE:     Yes, Your Honor.

    4               THE COURT:    Mr. Kocaj?

    5               DEFENDANT KOCAJ:     Yes, Your Honor.

    6               THE COURT:    Have any threats or promises been made

    7   to you to get you to agree to have me hear your plea?

    8               Mr. Campos?

    9               DEFENDANT A. CAMPOS:       No, Your Honor.

   10               THE COURT:    Mr. Fiore?

   11               DEFENDANT FIORE:     No, Your Honor.

   12               THE COURT:    Mr. Kocaj?

   13               DEFENDANT KOCAJ:     No, Your Honor.

   14               THE COURT:    I find that the consent of all three

   15   defendants is knowing, intelligent and voluntary.          Therefore,

   16   I am prepared to proceed.

   17               As a preliminary matter, and consistent with what I

   18   have been doing at all the other plea proceedings in this

   19   case, I am going to begin by putting on the record an oral

   20   order pursuant to revised Rule 5(f) since this is the first

   21   appearance of each of these defendants since that rule was

   22   revised.    I have gone through it at all the prior proceedings.

   23   There is a longer order that has been docketed into the court

   24   file but since this is the initial appearance of each of these

   25   defendants since the revision, under the rule, I am going to



                       CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 10 of 60 PageID #:
                                    2637

                                                                            10


  1   make this statement on the record.

  2               I direct the government to comply with its

  3   obligations under Brady versus Maryland and its progeny to

  4   disclose to the defense all information, whether admissible or

  5   not, that is favorable to the defendant, that is material

  6   either to guilt or to punishment and known to the prosecution.

  7   I have already entered a written order more fully describing

  8   this obligation as well as the possible consequences of

  9   failing to meet it and I direct the prosecution to review and

 10   comply with that order.

 11               Mr. Edelman, does the government confirm that it

 12   understands its obligations and that it has fulfilled and will

 13   continue to fulfill them?

 14               MR. EDELMAN:       Yes, Your Honor.

 15               THE COURT:    All right.      Addressing the three

 16   defendants again, before accepting your guilty plea, there are

 17   a number of questions I have to ask each of you to make sure

 18   that yours is a valid plea.        If you do not understand any of

 19   my questions, please say so and I will reword the question.

 20               I'm going to start with Mr. Campos.

 21               How old are you, sir?

 22               DEFENDANT A. CAMPOS:         Fifty-one.

 23               THE COURT:    How far did you go in school?

 24               DEFENDANT A. CAMPOS:         High school.

 25               THE COURT:    Have you had any difficulty



                     CMH       OCR       RMR       CRR        FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 11 of 60 PageID #:
                                    2638

                                                                            11


  1   communicating with your attorney?

  2                DEFENDANT A. CAMPOS:      No.

  3                THE COURT:    Are you now or have you recently been

  4   under the care of a doctor or psychiatrist?

  5                DEFENDANT A. CAMPOS:      No, Your Honor.

  6                THE COURT:    In the past 24 hours, have you taken any

  7   drugs, narcotics, medicine or pills or drunk any alcoholic

  8   beverages?

  9                DEFENDANT A. CAMPOS:      No, Your Honor.

 10                THE COURT:    Have you ever been hospitalized or

 11   treated for substance abuse or for any mental or emotional

 12   problem?

 13                DEFENDANT A. CAMPOS:      No, Your Honor.

 14                THE COURT:    Is your mind clear now?

 15                DEFENDANT A. CAMPOS:      Yes, Your Honor.

 16                THE COURT:    Do you understand what's going on here

 17   now?

 18                DEFENDANT A. CAMPOS:      Yes, Your Honor.

 19                THE COURT:    Mr. Fiore, how old are you?

 20                DEFENDANT FIORE:    Fifty-eight.

 21                THE COURT:    How far did you go in school?

 22                DEFENDANT FIORE:    College, four years.

 23                THE COURT:    Have you had any difficulty

 24   communicating with your attorney?

 25                DEFENDANT FIORE:    No, no, Your Honor.



                     CMH        OCR    RMR         CRR    FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 12 of 60 PageID #:
                                    2639

                                                                            12


  1                THE COURT:    Are you now or have you recently been

  2   under the care of a physician or psychiatrist?

  3                DEFENDANT FIORE:      No, Your Honor.

  4                THE COURT:    In the past 24 hours, have you taken any

  5   drugs, narcotics, medicine or pills or drunk any alcoholic

  6   beverages?

  7                DEFENDANT FIORE:      No, Your Honor.

  8                THE COURT:    Have you ever been hospitalized or

  9   treated for substance abuse or for any mental or emotional

 10   problem?

 11                DEFENDANT FIORE:      No, Your Honor.

 12                THE COURT:    Is your mind clear now?

 13                DEFENDANT FIORE:      Yes, Your Honor.

 14                THE COURT:    Do you understand what's going on here

 15   now?

 16                DEFENDANT FIORE:      Yes, Your Honor.

 17                THE COURT:    Addressing the three defense attorneys,

 18   have you discussed the matter of pleading guilty with your

 19   client?

 20                Mr. Mazurek?

 21                MR. MAZUREK:       Yes, Your Honor.

 22                THE COURT:    Mr. Booth?

 23                MR. BOOTH:    Yes, I have, Your Honor.

 24                Were you going to ask Mr. Kocaj the same questions

 25   you just asked Mr. Campos and Mr. Fiore?



                     CMH        OCR       RMR     CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 13 of 60 PageID #:
                                    2640

                                                                            13


  1                THE COURT:    I was.    I have been doing this too often

  2   this week so that I'm on automatic pilot and I thank you for

  3   reminding me.

  4                Yes, Mr. Kocaj, how old are you?

  5                DEFENDANT KOCAJ:    Fifty, Your Honor.

  6                THE COURT:    How far did you go in school?

  7                DEFENDANT KOCAJ:    High school, Your Honor.

  8                THE COURT:    Have you had any difficulty

  9   communicating with your attorney?

 10                DEFENDANT KOCAJ:    No, Your Honor.

 11                THE COURT:    Are you now or have you recently been

 12   under the care of a physician or psychiatrist?

 13                DEFENDANT KOCAJ:    No, Your Honor.

 14                THE COURT:    In the past 24 hours, have you taken any

 15   narcotics, drugs, medicine or pills or drunk any alcoholic

 16   beverages?

 17                DEFENDANT KOCAJ:    No, Your Honor.

 18                THE COURT:    Have you ever been hospitalized or

 19   treated for substance abuse or for any mental or emotional

 20   problem?

 21                DEFENDANT KOCAJ:    No, Your Honor.

 22                THE COURT:    Is your mind clear now?

 23                DEFENDANT KOCAJ:    Yes, Your Honor.

 24                THE COURT:    Do you understand what's going on here

 25   now?



                     CMH        OCR       RMR    CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 14 of 60 PageID #:
                                    2641

                                                                            14


  1               DEFENDANT KOCAJ:      Yes, Your Honor.

  2               THE COURT:    All right.        Mr. Booth, again, thank you

  3   for backing me up there.        Have you discussed the matter of

  4   pleading guilty with your client?

  5               MR. BOOTH:    Yes, Your Honor, we have done it

  6   thoroughly and on many occasions.

  7               THE COURT:    And Mr. DiGiansante, have you had a

  8   similar discussion or discussions with Mr. Fiore?

  9               MR. DiGIANSANTE:      I have, Your Honor.

 10               THE COURT:    Counsel, in your view, does your client

 11   understand the rights he will be waiving by pleading guilty?

 12               Mr. Mazurek?

 13               MR. MAZUREK:       Yes, that is my view, Your Honor.

 14               THE COURT:    Mr. DiGiansante?

 15               MR. DiGIANSANTE:      He does, Your Honor.

 16               THE COURT:    Mr. Booth?

 17               MR. BOOTH:    Yes, he does, Judge.

 18               THE COURT:    Is your client capable of understanding

 19   the nature of these proceedings?

 20               Mr. Mazurek?

 21               MR. MAZUREK:       Yes.

 22               THE COURT:    Mr. DiGiansante?

 23               MR. DiGIANSANTE:      Yes, Your Honor.

 24               THE COURT:    Mr. Booth?

 25               MR. BOOTH:    Yes.



                     CMH       OCR          RMR     CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 15 of 60 PageID #:
                                    2642

                                                                            15


  1               THE COURT:    Do you have any doubt as to your

  2   client's competence to plead at this time?

  3               Mr. Mazurek?

  4               MR. MAZUREK:       I have no doubt, Your Honor.

  5               THE COURT:    Mr. DiGiansante?

  6               MR. DiGIANSANTE:      I have no doubts, Your Honor.

  7               THE COURT:    Mr. Booth?

  8               MR. BOOTH:    No doubts, Judge.

  9               THE COURT:    Have you advised your client of the

 10   maximum sentence and fine that can be imposed and have you

 11   discussed with him the effect of the sentencing guidelines?

 12               MR. MAZUREK:       This is Mr. Mazurek, Your Honor, yes,

 13   I have.

 14               THE COURT:    Yes, Mr. Mazurek.

 15               How about you, Mr. DiGiansante?

 16               MR. DiGIANSANTE:      I have, Your Honor.

 17               THE COURT:    Mr. Booth?

 18               MR. BOOTH:    Yes, Your Honor.

 19               THE COURT:    Addressing the three defendants again,

 20   have you had an opportunity to discuss your case with your

 21   counsel and are you satisfied to have him represent you?

 22               Mr. Campos?

 23               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 24               THE COURT:    Mr. Fiore?

 25               DEFENDANT FIORE:      Yes, Your Honor.



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 16 of 60 PageID #:
                                    2643

                                                                            16


  1               THE COURT:    Mr. Kocaj?

  2               DEFENDANT KOCAJ:     Yes, Your Honor.

  3               THE COURT:    Have you seen a copy of the indictment

  4   that has been filed against you?

  5               Mr. Campos?

  6               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  7               THE COURT:    Mr. Fiore?

  8               DEFENDANT FIORE:     Yes, Your Honor.

  9               THE COURT:    Mr. Kocaj?

 10               DEFENDANT KOCAJ:     Yes, Your Honor.

 11               THE COURT:    Have you consulted with your attorney

 12   about the indictment?

 13               Mr. Campos?

 14               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 15               THE COURT:    Mr. Fiore?

 16               DEFENDANT FIORE:     Yes, Your Honor.

 17               THE COURT:    Mr. Kocaj?

 18               DEFENDANT KOCAJ:     Yes, Your Honor.

 19               THE COURT:    I'm now going to review with you the

 20   charges that I understand you are prepared to plead guilty to

 21   as well as what the government would have to prove to

 22   establish your guilt on that charge and because there are a

 23   number of different counts to which you're pleading guilty at

 24   least collectively, there are also a number of predicate acts

 25   that I understand you are going to be pleading guilty to, it



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 17 of 60 PageID #:
                                    2644

                                                                            17


  1   is going to be a rather lengthy discussion and if I happen to

  2   lose the thread at any point, I certainly encourage counsel to

  3   jump in and remind me if I've missed anything or if I've

  4   misstated anything.

  5               Mr. Campos and Mr. Fiore, I understand that the two

  6   of you are prepared to plead guilty to Count One of the

  7   indictment which is a racketeering charge and you've agreed to

  8   plead to some of the same racketeering acts but some different

  9   ones.

 10               MR. EDELMAN:       Your Honor, I apologize for

 11   interrupting but just to be clear, it's just a racketeering

 12   conspiracy charge, Count One.

 13               THE COURT:    Well, I was going to go into the

 14   specifics of it but, yes, a racketeering conspiracy charge.

 15               MR. EDELMAN:       Thank you.

 16               THE COURT:    Count One more specifically alleges that

 17   between approximately February of 2013 and the filing of the

 18   indictment in December of 2019, the two of you, Mr. Campos and

 19   Mr. Fiore, as well as others, knowingly conspired or agreed to

 20   conduct and participate directly and indirectly in the conduct

 21   of affairs of an enterprise that was engaged in and the

 22   activities of which affected interstate commerce through a

 23   pattern of racketeering activity as specified in that act.

 24               I am going to explain in general what the government

 25   would have to prove in order to establish guilt of a



                     CMH       OCR       RMR      CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 18 of 60 PageID #:
                                    2645

                                                                            18


  1   racketeering conspiracy.      Then I will go through each of the

  2   racketeering acts that I understand you are prepared to plead

  3   guilty to to describe what the government would have to prove

  4   to establish your guilt on that racketeering act.

  5                First of all, a conspiracy is an agreement between

  6   two or more individuals to violate the law.          The government

  7   would have to prove that sometime during the approximate time

  8   period alleged in Count One, you knowingly and intentionally

  9   became a member of that conspiracy or agreement to violate the

 10   law knowing of the illegal object or objects of that

 11   agreement.

 12                In order to prove the underlying racketeering

 13   offense which was the object or purpose of the conspiracy, the

 14   government would have to prove the following beyond a

 15   reasonable doubt.

 16                First, the existence of an enterprise which simply

 17   is a union or group of individuals associated in fact even if

 18   not a legal entity.      Second, the government would have to

 19   prove that the enterprise that was the object of that

 20   conspiracy was engaged in or its activities affected or would

 21   affect interstate or foreign commerce.           Third, the government

 22   would have to prove that you were or were to be employed by or

 23   associated with that enterprise.        Fourth, the government would

 24   have to prove that you did or would conduct or participate

 25   either directly or indirectly in the conduct of the affairs of



                     CMH      OCR      RMR       CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 19 of 60 PageID #:
                                    2646

                                                                            19


  1   the enterprise.      And, fifth, the government would have to

  2   prove that you knowingly agreed that you or a co-conspirator

  3   would participate in the conduct of the affairs of the

  4   enterprise through a pattern of racketeering activity as

  5   described in the indictment.       That is, that you agreed that

  6   you or a co-conspirator would commit at least two acts of

  7   racketeering activity alleged in the indictment.

  8               Let me just make sure that you understand what I

  9   have said so far.

 10               Mr. Campos?

 11               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 12               THE COURT:    Mr. Fiore?

 13               DEFENDANT FIORE:     Yes, Your Honor.

 14               THE COURT:    I understand that both Mr. Campos and

 15   Mr. Fiore have agreed to plead guilty to Racketeering Act 5 of

 16   the indictment.

 17               Racketeering Act 5 charges a wire fraud scheme

 18   involving payroll tax violations.        More specifically,

 19   Racketeering Act 5 alleges that between June of 2014 and

 20   December of 2019, the two of you and others knowingly and

 21   intentionally devised a scheme and artifice to defraud the IRS

 22   by means of materially false representations, specifically

 23   false and fraudulent Form 941 and Form 1120S tax returns for

 24   an entity called CWC, and that in connection with executing

 25   that scheme, knew, caused to be transmitted interstate



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 20 of 60 PageID #:
                                    2647

                                                                            20


  1   e-mails.

  2               In order to prove you guilty of that offense, the

  3   government would have to prove the following beyond a

  4   reasonable doubt.

  5               First, that during the approximate time period

  6   alleged in Racketeering Act 5, you knowingly devised or

  7   participated in a scheme or artifice to defraud the Internal

  8   Revenue Service of money or property by false and fraudulent

  9   pretenses, representations or omissions.           Second, that you did

 10   so knowingly and with the intent to defraud.          Third, that the

 11   misrepresentation or omission was material.          And, fourth, the

 12   use of interstate e-mails.

 13               Do you understand that racketeering charge, that

 14   racketeering act that's alleged in the indictment?

 15               Mr. Campos?

 16               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 17               THE COURT:    Mr. Fiore?

 18               DEFENDANT FIORE:      Yes, Your Honor.

 19               MR. MAZUREK:       Your Honor, Mr. Mazurek.     Just briefly

 20   before you turn to the next racketeering act, if it may assist

 21   the Court, Mr. Campos intends to allocute to violations of sub

 22   part C of both Racketeering Act 7 and 10, the violation of

 23   Section 1957 of Title 18, if that assists the Court.

 24               THE COURT:    Okay.    Well, I don't have it open in

 25   front of me yet.     I've got so many different papers here and



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 21 of 60 PageID #:
                                    2648

                                                                            21


  1   when I actually turn to that page, I may need your assistance

  2   again.   That's in connection with the money laundering?

  3               MR. MAZUREK:       That's correct, yes.

  4               THE COURT:    One moment.

  5               MR. MAZUREK:       I'm referring to paragraph 47 on

  6   page 20.

  7               THE COURT:    Right.    I just wanted to make sure.

  8   Mr. Fiore -- maybe since I just did wire fraud, before I

  9   circle back to Mr. Campos, I am going to go over the other

 10   wire fraud racketeering charge.          Actually, no, no, that's

 11   racketeering act 7 -- sorry -- 13, Mr. Fiore is going to be

 12   pleading guilty to Racketeering Act 13 which is another wire

 13   fraud scheme so let me take care of that first and then I will

 14   address the money laundering racketeering acts.

 15               Mr. Fiore, I understand that you're also prepared to

 16   plead guilty to Racketeering Act 13 which charges a different

 17   wire fraud scheme in connection with an entity that is

 18   referred to as Construction Company Number 2.

 19               More specifically, that racketeering act alleges

 20   that between approximately December of 2018 and June of 2019,

 21   you and others knowingly and intentionally devised a scheme

 22   and artifice to defraud Construction Company Number 2,

 23   including to deprive that company of its right to honest

 24   services as well as to obtain money and property from that

 25   company, by means of materially false and fraudulent



                     CMH       OCR       RMR      CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 22 of 60 PageID #:
                                    2649

                                                                             22


  1   representations and that in connection with executing that

  2   scheme, you caused interstate e-mails to be sent.

  3               In order to prove you guilty of that offense, the

  4   government would have to prove the same elements that I just

  5   described to you except that, just briefly, that you devised

  6   or participated in a scheme or artifice to defraud that

  7   company and that you did so knowingly and with intent to

  8   defraud.    In addition, the government could satisfy the first

  9   element by establishing that you knowingly devised or

 10   participated in a scheme or artifice to deprive that company

 11   of its right to the honest services of its employees.           The

 12   government again would have to show that the misrepresentation

 13   was material and that interstate e-mails were used.

 14               Mr. Fiore, do you understand that racketeering act?

 15               DEFENDANT FIORE:      Yes, Your Honor.

 16               THE COURT:    All right.     Both Mr. Campos and

 17   Mr. Fiore, I understand, are prepared to plead guilty to

 18   racketeering acts involving money laundering.          Mr. Campos is

 19   going to be pleading guilty to Racketeering Act 7 and 10.

 20   Mr. Fiore is going to be pleading guilty to Racketeering Act

 21   7.

 22               Now, Mr. Mazurek, you said your client was going to

 23   be pleading to B and C, if I recall correctly?

 24               MR. MAZUREK:       C, Your Honor, the Section 1957

 25   offense.



                     CMH       OCR       RMR     CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 23 of 60 PageID #:
                                    2650

                                                                            23


  1               THE COURT:    All right.     Just C, did you say?

  2               MR. MAZUREK:       Yes, that's correct.

  3               THE COURT:    And which subdivisions will Mr. Fiore be

  4   pleading to?

  5               MR. EDELMAN:       Your Honor, I believe it's the same

  6   subsection, C, for both defendants.

  7               THE COURT:    All right.     So I don't need to go

  8   through A and B?

  9               MR. EDELMAN:       A, B and C are sub predicates, any one

 10   of which would satisfy the predicate act so I don't believe

 11   Your Honor needs to.

 12               THE COURT:    All right.     That's what I was asking.

 13               All right.    Let me just briefly summarize what is

 14   alleged in Racketeering Act 7, sub C.        That alleges that

 15   between approximately October of 2014 and June of 2019, the

 16   two of you and others knowingly and intentionally engaged and

 17   attempted to engage in one or more monetary transactions

 18   affecting commerce and criminally derived property of a value

 19   greater than $10,000 that was derived from specified unlawful

 20   activity, specifically, wire fraud.

 21               In order to prove you guilty of that offense, the

 22   government would have to prove the following beyond a

 23   reasonable doubt:     First, that you engaged in monetary

 24   transactions in and affecting commerce at some time during the

 25   period alleged in the complaint; second, that the financial



                     CMH       OCR       RMR     CRR        FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 24 of 60 PageID #:
                                    2651

                                                                            24


  1   transactions were of a value greater than $10,000; and, third,

  2   that the financial transactions were of property derived from

  3   specified unlawful activity, specifically, wire fraud.

  4                Do you understand that charge, Mr. Campos?

  5                DEFENDANT A. CAMPOS:         Yes, Your Honor.

  6                THE COURT:    Do you understand that charge,

  7   Mr. Fiore?

  8                DEFENDANT FIORE:      Yes, Your Honor.

  9                THE COURT:    And I understand that Mr. Campos is

 10   prepared to plead guilty to Racketeering Act 10 which is

 11   another money laundering charge.           Which subsection do we need

 12   to address on that one?

 13                MR. MAZUREK:       Your Honor, this is Mr. Mazurek.

 14   Subsection C again for predicate act 10.

 15                THE COURT:    Mr. Edelman, does the government concur?

 16                MR. EDELMAN:       That's my understanding and that's

 17   sufficient, Your Honor.

 18                THE COURT:    All right.

 19                Mr. Campos, that Racketeering Act, subsection C,

 20   alleges that between approximately March of 2018 and March of

 21   2019, you and others knowingly and intentionally engaged and

 22   attempted to engage in monetary transactions affecting

 23   commerce in criminally derived property of a value of $10,000

 24   that was derived from specified unlawful activities,

 25   specifically, wire fraud, and this claim has the same elements



                     CMH        OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 25 of 60 PageID #:
                                    2652

                                                                               25


  1   as the last money laundering charge that I explained to you.

  2               Do you understand that, Mr. Campos?

  3               DEFENDANT A. CAMPOS:         Yes, Your Honor.

  4               THE COURT:    I don't recall.      I did review

  5   Racketeering Act 13 with Mr. Fiore, correct?

  6               MR. DiGIANSANTE:      Yes, Your Honor.

  7               THE COURT:    All right.      And I understand that

  8   Mr. Fiore is also prepared to plead guilty to Racketeering

  9   Act 16.

 10               That racketeering act also has a sub A and sub B.

 11   Are we going to be focusing on one rather than the other?

 12               MR. EDELMAN:       It's my understanding it's going to be

 13   A, the obstruction of justice conspiracy.

 14               THE COURT:    All right.

 15               MR. DiGIANSANTE:      That's correct, Your Honor.

 16               THE COURT:    Mr. Fiore, let me briefly review with

 17   you what that subsection of Racketeering Act 16 charges.            It

 18   alleges that in approximately November of 2019, you and others

 19   knowingly and intentionally conspired or agreed to corruptly

 20   obstruct, influence and impede an official proceeding,

 21   specifically a federal grand jury investigation in the Eastern

 22   District of New York.

 23               In order to prove you guilty of that offense, the

 24   government would have to prove the following beyond a

 25   reasonable doubt.



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 26 of 60 PageID #:
                                    2653

                                                                            26


  1               First, that you knowingly and intentionally agreed

  2   with others to violate the law at some point in November of

  3   2019.   Second, the government would have to prove that the

  4   object or purpose of that conspiracy was to obstruct a federal

  5   grand jury investigation in the Eastern District of New York.

  6   To prove the obstruction, the government would have to show

  7   that you obstructed, influenced or impeded that federal grand

  8   jury investigation.      Additionally, the government would have

  9   to show that you acted corruptly which means to act with an

 10   improper purpose and engaged in conduct knowingly and

 11   dishonestly and with the intent to obstruct, impede or

 12   influence the grand jury proceeding.

 13               Mr. Fiore, do you understand that charge?

 14               DEFENDANT FIORE:      Yes, Your Honor.

 15               THE COURT:    I think I have covered all the charges

 16   to which Mr. Campos and Mr. Fiore are planning to plead

 17   guilty.    Is that correct?      Then I'll move on to Mr. Kocaj.

 18               MR. MAZUREK:       Yes, for Mr. Campos.

 19               MR. EDELMAN:       Yes, Your Honor.

 20               THE COURT:    Mr. Kocaj, I understand that you are

 21   prepared to plead guilty to Count 16 of the indictment.           That

 22   count charges a wire fraud conspiracy in connection with an

 23   entity that is referred to as Construction Company Number 1.

 24               In substance, that count alleges that between

 25   approximately June of 2018 and June of 2019, you and others



                     CMH       OCR       RMR     CRR        FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 27 of 60 PageID #:
                                    2654

                                                                            27


  1   knowingly and intentionally conspired or agreed to devise a

  2   scheme and artifice to defraud Construction Company Number 1

  3   of its right to honor services and to obtain money and

  4   property from that company by means of materially false

  5   representations and that in connection with that scheme to

  6   defraud, you caused interstate e-mails and text messages to be

  7   sent.

  8               In order to prove you guilty of that offense, the

  9   government would have to prove the following beyond a

 10   reasonable doubt.     First, that a conspiracy or agreement to

 11   violate the law existed and that you knowingly and

 12   intentionally became a member of that conspiracy at some point

 13   during the time period alleged in the indictment and that you

 14   knew the illegal purpose or object of that conspiracy.

 15               In order to prove that object, the government would

 16   have to prove that you knowingly devised or participated in a

 17   scheme or artifice to defraud Construction Company Number 1 of

 18   its right to honest services or to obtain money or property

 19   from the company by means of materially false representations.

 20   The government would have to prove that you acted knowingly

 21   and with the intent to defraud.        The government would further

 22   have to prove that the misrepresentation was material and,

 23   finally, the government would have to prove the use of

 24   interstate e-mails and text messages as part of the scheme to

 25   defraud.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 28 of 60 PageID #:
                                    2655

                                                                             28


  1               Do you understand that charge?

  2               MR. BOOTH:    Your Honor, if I just may say, the

  3   Count 16 charges in the alternative, honest services versus

  4   the schemes of the fraud of property.          So in order to find the

  5   defendant guilty of it, the government does not necessarily

  6   have to prove the taking of, depriving the right of honest

  7   services.

  8               MR. EDELMAN:       Your Honor, I think, if I may, I

  9   believe the property has to be the object of the scheme to

 10   defraud and one form of property is honest services.

 11   Obviously, other forms of property such as money would also

 12   suffice.

 13               THE COURT:    Well, I thought I had, I thought I had

 14   said either -- well, I said including the right to deprive the

 15   company of its right to honest services.           I don't know whether

 16   we need to get into this in great detail.          It depends on how

 17   Mr. Kocaj is going to be allocuting.

 18               Do you anticipate that there's going to be an issue?

 19               MR. BOOTH:    Well, Your Honor, he will not be

 20   allocuting to honest services.           It's the scheme to defraud of

 21   property and money.

 22               THE COURT:    All right.       And he does not need to

 23   address honest services in any way?

 24               MR. BOOTH:    Correct.

 25               MR. EDELMAN:       And I think that's correct,



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 29 of 60 PageID #:
                                    2656

                                                                            29


  1   Your Honor, legally, it is legally sufficient, but it's no

  2   secret the government's view is that the scheme included the

  3   right to deprive honest services.

  4               THE COURT:    All right.    Well, it sounds as if that

  5   isn't going to be an issue that the court needs to address,

  6   but when we get to his allocution, if something comes up, we

  7   can address it at that point.

  8               I now want to talk with the three defendants about

  9   the rights they will be giving up by pleading guilty but the

 10   most, the first and most important thing you have to

 11   understand is that you have an absolute right to plead not

 12   guilty even if you are guilty.

 13               Do you understand that, Mr. Campos?

 14               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 15               THE COURT:    Do you understand that, Mr. Fiore?

 16               DEFENDANT FIORE:     Yes, Your Honor.

 17               THE COURT:    Do you understand that, Mr. Kocaj?

 18               DEFENDANT KOCAJ:     Yes, Your Honor.

 19               THE COURT:    If you plead not guilty, then under the

 20   constitution and laws of the United States, you are entitled

 21   to a speedy trial by jury with the assistance of counsel on

 22   the charges contained in the indictment against you.

 23               Do you understand that, Mr. Campos?

 24               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 25               THE COURT:    Do you understand that, Mr. Fiore?



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 30 of 60 PageID #:
                                    2657

                                                                            30


  1               DEFENDANT FIORE:     Yes, Your Honor.

  2               THE COURT:    Do you understand that, Mr. Kocaj?

  3               DEFENDANT KOCAJ:     Yes, Your Honor.

  4               THE COURT:    You have the right to be represented by

  5   an attorney at every stage of the proceeding including a trial

  6   and if you cannot afford counsel, you have the right to have

  7   the court appoint an attorney to represent you at no charge to

  8   you.

  9               Do you understand that, Mr. Campos?

 10               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 11               THE COURT:    Do you understand that, Mr. Fiore?

 12               DEFENDANT FIORE:     Yes, Your Honor.

 13               THE COURT:    Do you understand that, Mr. Kocaj?

 14               DEFENDANT KOCAJ:     Yes, Your Honor.

 15               THE COURT:    At the trial, you would be presumed to

 16   be innocent and the government would have to overcome that

 17   presumption and prove you guilty by competent evidence and

 18   beyond a reasonable doubt.       You would not have to prove that

 19   you were innocent.     If the government failed to prove you

 20   guilty beyond a reasonable doubt, the jury would have the duty

 21   to find you not guilty.

 22               Do you understand that, Mr. Campos?

 23               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 24               THE COURT:    Do you understand that, Mr. Fiore?

 25               DEFENDANT FIORE:     Yes, Your Honor.



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 31 of 60 PageID #:
                                    2658

                                                                            31


  1               THE COURT:    Do you understand that, Mr. Kocaj?

  2               DEFENDANT KOCAJ:     Yes, Your Honor.

  3               THE COURT:    In the course of the trial, the

  4   witnesses for the government would have to come to court and

  5   testify in your presence and your attorney would have a right

  6   to cross-examine the witnesses for the government, to object

  7   to evidence offered by the government, to offer evidence on

  8   your behalf and to compel the attendance of witnesses.

  9               Do you understand that, Mr. Campos?

 10               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 11               THE COURT:    Do you understand that, Mr. Fiore?

 12               DEFENDANT FIORE:     Yes, Your Honor.

 13               THE COURT:    Do you understand that, Mr. Kocaj?

 14               DEFENDANT KOCAJ:     Yes, Your Honor.

 15               THE COURT:    At a trial, while you would have the

 16   right to testify if you chose to do so, you could not be

 17   required to testify.      Under the constitution of the United

 18   States, a defendant in a criminal case cannot be compelled to

 19   incriminate himself.      If you decided not to testify, the court

 20   would, at your lawyer's request, instruct the jurors that they

 21   could not hold that against you.

 22               Do you understand that, Mr. Campos?

 23               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 24               THE COURT:    Do you understand that, Mr. Fiore?

 25               DEFENDANT FIORE:     Yes, Your Honor.



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 32 of 60 PageID #:
                                    2659

                                                                               32


  1                THE COURT:    Do you understand that, Mr. Kocaj?

  2                DEFENDANT KOCAJ:    Yes, Your Honor.

  3                THE COURT:    If you plead guilty and the court

  4   accepts your plea, you will be giving up your constitutional

  5   right to a trial and the other rights that I have just

  6   discussed.    There will be no further trial of any kind and no

  7   right of an appeal from the judgment of guilty.            Judge Block

  8   will simply enter a judgment of guilty on the basis of your

  9   guilty plea.

 10                Do you understand that, Mr. Campos?

 11                DEFENDANT CAMPOS:    Yes, Your Honor.

 12                THE COURT:    Do you understand that, Mr. Fiore?

 13                DEFENDANT FIORE:    Yes, Your Honor.

 14                THE COURT:    Do you understand that, Mr. Kocaj?

 15                DEFENDANT KOCAJ:    Yes, Your Honor.

 16                THE COURT:    If you plead guilty, I will have to ask

 17   you questions about what you did in order to satisfy myself

 18   and Judge Block that you are, in fact, guilty of the charge to

 19   which you seek to plead guilty and you will have to answer my

 20   questions and admit your guilt.        In that way, you will be

 21   giving up your right not to incriminate yourself.

 22                Do you understand that, Mr. Campos?

 23                DEFENDANT A. CAMPOS:      Yes, Your Honor.

 24                THE COURT:    Do you understand that, Mr. Fiore?

 25                DEFENDANT FIORE:    Yes, Your Honor.



                     CMH        OCR    RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 33 of 60 PageID #:
                                    2660

                                                                               33


  1               THE COURT:    And do you understand that, Mr. Kocaj?

  2               DEFENDANT KOCAJ:      Yes, Your Honor.

  3               THE COURT:    Are you willing to give up your right to

  4   a trial and the other rights that I have just discussed?

  5               Mr. Campos?

  6               DEFENDANT A. CAMPOS:         Yes, Your Honor.

  7               THE COURT:    Mr. Fiore?

  8               DEFENDANT FIORE:      Yes, Your Honor.

  9               THE COURT:    Mr. Kocaj?

 10               DEFENDANT KOCAJ:      Yes, Your Honor.

 11               THE COURT:    I now want to talk with you about the

 12   sentencing scheme that is applicable here.

 13               Mr. Campos and Mr. Fiore, the statute that you are

 14   accused of violating in Count One of the indictment carries a

 15   prison term of up to three years.

 16               Do you understand that, Mr. Campos?

 17               MR. MAZUREK:       Your Honor, I think you misspoke.

 18   It's prison term of up to 20 years under Count One.

 19               THE COURT:    I'm sorry.      I thought I said 20.

 20               DEFENDANT A. CAMPOS:         I'm fine with that,

 21   Your Honor.

 22               MR. EDELMAN:       I thought you said three, Your Honor.

 23               THE COURT:    I might have been looking at the

 24   supervised release term.        I apologize.       The maximum term of

 25   imprisonment on Count One is, in fact, 20 years.



                     CMH       OCR       RMR       CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 34 of 60 PageID #:
                                    2661

                                                                            34


  1               Do you understand that, Mr. Campos?

  2               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  3               THE COURT:    Do you understand that, Mr. Fiore?

  4               DEFENDANT FIORE:     Yes, Your Honor.

  5               THE COURT:    And I think what I will do since the two

  6   of them are pleading to the same count, I'll go through all

  7   the penalties for Count One and then I'll address Mr. Kocaj.

  8               With respect to Count One, in addition to a prison

  9   term of up to 20 years, the sentencing court can impose a

 10   supervised release term of up to three years.          The supervised

 11   release term would follow any term of imprisonment and if you

 12   violated a condition of supervised release, you could then be

 13   sent back to prison for up to an additional two years.           If

 14   that happened, you would not receive credit for time already

 15   spent in prison nor would you receive credit for time

 16   previously served on post-release supervision.

 17               Do you understand that, Mr. Campos?

 18               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 19               THE COURT:    Do you understand that, Mr. Fiore?

 20               DEFENDANT FIORE:     Yes, Your Honor.

 21               THE COURT:    In addition, the sentencing court can

 22   also impose a fine of up to the greater of $250,000 or twice

 23   the gross gain or twice the gross loss resulting from the

 24   charge on which you are convicted.

 25               Do you understand that, Mr. Campos?



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 35 of 60 PageID #:
                                    2662

                                                                            35


  1               DEFENDANT A. CAMPOS:         Yes, Your Honor.

  2               THE COURT:    Do you understand that, Mr. Fiore?

  3               DEFENDANT FIORE:      Yes, Your Honor.

  4               THE COURT:    And I'm going to ask the government to

  5   give its best estimate of what the gross gain or gross loss

  6   would be with respect to each of these two defendants.

  7               MR. EDELMAN:       Your Honor, the estimate at this time

  8   is $1.3 million.

  9               THE COURT:    For both of them?

 10               MR. EDELMAN:       Correct.

 11               THE COURT:    And so that would be times 2, correct?

 12               MR. EDELMAN:       Correct, Your Honor.

 13               THE COURT:    So addressing Mr. Campos and Mr. Fiore,

 14   if the government's estimate is correct, then twice the gross

 15   gain or twice the gross loss would be greater than $250,000

 16   and your total exposure for a fine would be $2.6 million.

 17               Do you understand that, Mr. Campos?

 18               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 19               THE COURT:    Do you understand that, Mr. Fiore?

 20               DEFENDANT FIORE:      Yes, Your Honor.

 21               THE COURT:    And if there is a dispute about the

 22   amount of the gain or loss, that is a matter that would be

 23   resolved by Judge Block.

 24               In addition to everything I have laid out so far,

 25   there is also a mandatory restitution in the amount of



                     CMH       OCR       RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 36 of 60 PageID #:
                                    2663

                                                                              36


  1   $1 million to be paid in accordance with the restitution order

  2   to be filed under seal with the court in connection with your

  3   plea.

  4               Do you understand that, Mr. Campos?

  5               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  6               THE COURT:    Do you understand that, Mr. Fiore?

  7               DEFENDANT FIORE:     Yes, Your Honor.

  8               THE COURT:    And I just want to note that restitution

  9   is different than a fine.       The court can impose both a fine

 10   and restitution.     Restitution is an amount that is paid over

 11   to the victim or victims of the defendants' offense.           A fine

 12   is payable into the United States Treasury.         So even though

 13   the fine may be determined based on the amount of the gain or

 14   loss, nevertheless, that is separate and can be in addition to

 15   an order of restitution.

 16               Do you understand that, Mr. Campos?

 17               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 18               THE COURT:    Do you understand that, Mr. Fiore?

 19               DEFENDANT FIORE:     Yes, Your Honor.

 20               THE COURT:    The sentencing court will impose a

 21   mandatory $100 special assessment.

 22               Do you understand that, Mr. Campos?

 23               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 24               THE COURT:    Do you understand that, Mr. Fiore?

 25               DEFENDANT FIORE:     Yes, Your Honor.



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 37 of 60 PageID #:
                                    2664

                                                                            37


  1               THE COURT:    I now want to turn to the sentencing

  2   scheme that is applicable to Mr. Kocaj.

  3               Mr. Kocaj, the count to which you are seeking to

  4   plead guilty, Count 16, also carries a prison term of up to 20

  5   years.   Do you understand that?

  6               DEFENDANT KOCAJ:     Yes, Your Honor.

  7               THE COURT:    And it also carries a supervised release

  8   term of up to three years to follow any term of imprisonment.

  9   Do you understand that?

 10               DEFENDANT KOCAJ:     Yes, Your Honor.

 11               THE COURT:    And, again, if you violate a condition

 12   of supervised release, you could then be sent back to prison

 13   for up to two years without credit for pre-release

 14   imprisonment or time spent on post-release supervision.

 15               Do you understand that?

 16               DEFENDANT KOCAJ:     Yes, Your Honor.

 17               THE COURT:    The maximum fine that can be imposed

 18   upon you is $250,000.      Do you understand that?

 19               DEFENDANT KOCAJ:     Yes, Your Honor.

 20               THE COURT:    And in addition to a fine, there is a

 21   mandatory order the restitution in the full amount of each

 22   victim's losses as determined by the court.

 23               Do you understand that?

 24               DEFENDANT KOCAJ:     Yes, Your Honor.

 25               THE COURT:    And Mr. Edelman, do you have an estimate



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 38 of 60 PageID #:
                                    2665

                                                                            38


  1   as to the amount of restitution?

  2               MR. EDELMAN:       We don't have an estimate as to the

  3   amount of restitution at this time, however, I'll note for, at

  4   least for guidelines purposes, we estimate the loss to be at

  5   least $150,000.

  6               THE COURT:    All right.      And, again, Mr. Kocaj, if

  7   there's any issue about the amount of the loss, that would be

  8   a matter for Judge Block to resolve.

  9               Lastly, he will impose a mandatory $100 special

 10   assessment.    Do you understand that, Mr. Kocaj?

 11               DEFENDANT KOCAJ:      Yes, Your Honor.

 12               THE COURT:    All right.      Now I want to talk with the

 13   three of you about the sentencing guidelines.

 14               Under the Sentencing Reform Act of 1984, the United

 15   States Sentencing Commission has issued guidelines for judges

 16   to consider in determining the sentence in a criminal case.

 17   In determining the sentence, the court is obligated to

 18   calculate the applicable sentencing guideline range and to

 19   consider that range, possible departures under the guidelines

 20   and other sentencing factors including those specified by

 21   statute.

 22               Have you and your attorney talked about how the

 23   guidelines might apply to your case?

 24               Mr. Campos?

 25               DEFENDANT A. CAMPOS:         Yes, Your Honor.



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 39 of 60 PageID #:
                                    2666

                                                                            39


  1               THE COURT:    Mr. Fiore?

  2               DEFENDANT FIORE:     Yes, Your Honor.

  3               THE COURT:    Mr. Kocaj?

  4               DEFENDANT KOCAJ:     Yes, Your Honor.

  5               THE COURT:    You should understand that Judge Block

  6   will not be able to do the guideline calculation for your case

  7   until after the Probation Department has prepared a

  8   presentence report and you and your attorney have had an

  9   opportunity to read it and to challenge the facts reported by

 10   the Probation Officer.

 11               Do you understand that, Mr. Campos?

 12               MR. CAMPOS:    Yes, Your Honor.

 13               THE COURT:    Do you understand that, Mr. Fiore?

 14               DEFENDANT FIORE:     Yes, Your Honor.

 15               THE COURT:    Do you understand that, Mr. Kocaj?

 16               DEFENDANT KOCAJ:     Yes, Your Honor.

 17               THE COURT:    You should also understand that after it

 18   has been determined what guideline applies to a case, the

 19   judge has the authority to impose a sentence that is more

 20   severe or less severe than the sentence called for by the

 21   guidelines depending on what is a reasonable sentence.

 22               Do you understand that, Mr. Campos?

 23               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 24               THE COURT:    Do you understand that, Mr. Fiore?

 25               DEFENDANT FIORE:     Yes, Your Honor.



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 40 of 60 PageID #:
                                    2667

                                                                             40


  1               THE COURT:    Do you understand that, Mr. Kocaj?

  2               DEFENDANT KOCAJ:     Yes, Your Honor.

  3               THE COURT:    I am now going to ask the government to

  4   give its best estimate of what the guideline range of

  5   imprisonment is likely to be as to each defendant.           I will

  6   also ask defense counsel to give their estimates.          I want to

  7   emphasize at the outset that the attorneys' estimates are not

  8   binding upon Judge Block even if both your lawyer and the

  9   government happen to be in agreement.

 10               I should note, as a preliminary matter, that the

 11   government's calculations which are set forth in the plea

 12   agreements assume a 2 point reduction based on a global

 13   resolution of the case and the precondition to that is that

 14   all 12 defendants in the same indictment plead guilty by

 15   today.   I will represent to you that the three of you are

 16   Defendants 10, 11 and 12, so once this proceeding is complete,

 17   that precondition will have been met.

 18               Before I do that, I neglected to review the plea

 19   agreements with each of the defendants.          I will do that now.

 20               I have the three plea agreements before me.

 21   Mr. Campos' plea agreement will be marked as Court Exhibit 10,

 22   Mr. Fiore's will be marked as Court Exhibit 11 and Mr. Kocaj's

 23   will be marked as Court Exhibit 12.

 24               Mr. Campos, turning to your plea agreement first,

 25   have you received a copy of this document, have you read it in



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 41 of 60 PageID #:
                                    2668

                                                                            41


  1   its entirety and discussed it with your attorney?

  2               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  3               THE COURT:    And have you signed this document?

  4               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  5               THE COURT:    Does your plea agreement fully and

  6   accurately reflect your understanding of the agreement you

  7   have reached with the government concerning your guilty plea?

  8               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  9               THE COURT:    Other than the promises contained in

 10   this document, has anyone made any promise that has caused you

 11   to plead guilty?

 12               DEFENDANT A. CAMPOS:       No, Your Honor.

 13               THE COURT:    Has anyone made any promise to you as to

 14   what your sentence will be?

 15               DEFENDANT A. CAMPOS:       No, Your Honor.

 16               THE COURT:    Mr. Fiore, your plea agreement is marked

 17   Court Exhibit 12.     Have you received a copy of it, read it in

 18   its entirety and discussed it with your attorney?

 19               DEFENDANT FIORE:     Yes, Your Honor.

 20               THE COURT:    Does your agreement fully and accurately

 21   reflect your understanding of the agreement you have reached

 22   with the government concerning your guilty plea?

 23               DEFENDANT FIORE:     Yes, Your Honor.

 24               THE COURT:    Other than the promises contained in

 25   Court Exhibit 11, has anyone made any promise that has caused



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 42 of 60 PageID #:
                                    2669

                                                                            42


  1   you to plead guilty?

  2                DEFENDANT FIORE:    No, Your Honor.

  3                THE COURT:    Has anyone made any promise to you as to

  4   what your sentence will be?

  5                DEFENDANT FIORE:    No, Your Honor.

  6                THE COURT:    And have you signed a copy of the plea

  7   agreement?

  8                DEFENDANT FIORE:    Yes, Your Honor.

  9                THE COURT:    And lastly, Court Exhibit 12, Mr. Kocaj,

 10   have you received a copy of your plea agreement, have you read

 11   it in its entirety and discussed it with your attorney?

 12                DEFENDANT KOCAJ:    Yes, Your Honor.

 13                THE COURT:    And have you signed it?

 14                DEFENDANT KOCAJ:    Yes, Your Honor.

 15                THE COURT:    Does this document fully and accurately

 16   reflect your understanding of the agreement you have reached

 17   with the government concerning your guilty plea?

 18                DEFENDANT KOCAJ:    Yes, Your Honor.

 19                THE COURT:    Other than the promises contained in

 20   this document, has anyone made any promise that has caused you

 21   to plead guilty?

 22                DEFENDANT KOCAJ:    No, Your Honor.

 23                THE COURT:    Has anyone made any promise to you as to

 24   what your sentence will be?

 25                DEFENDANT KOCAJ:    No, Your Honor.



                     CMH        OCR    RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 43 of 60 PageID #:
                                    2670

                                                                            43


  1               THE COURT:    Returning to the subject of the

  2   sentencing guidelines, with respect to Mr. Campos, it appears

  3   from Section 2 or paragraph 2 of his plea agreement, the

  4   government has calculated an adjusted offense level of 23.

  5   Assuming a global resolution, and that with an additional two

  6   level reduction to 21, it's a range of imprisonment of 41 to

  7   51 months, assuming he falls within Criminal History

  8   Category II.    Moreover, if Judge Block gives him an additional

  9   one level reduction based on his guilty plea, that would

 10   result in a range of imprisonment of 37 to 46 months, again,

 11   assuming he falls within Criminal History Category II.

 12               Mr. Edelman, is that the government's calculation?

 13               MR. EDELMAN:       Yes, based on all the information now

 14   known to our office, that is correct.

 15               THE COURT:    And Mr. Mazurek, you have done your own

 16   calculation and you stipulate to the government's calculation?

 17               MR. MAZUREK:       As indicated in paragraph 2 of the

 18   plea agreement, that is correct, Your Honor.

 19               THE COURT:    And you discussed this matter with

 20   Mr. Campos?

 21               MR. MAZUREK:       I have and I believe he fully

 22   understands it.

 23               THE COURT:    Mr. Campos, do you agree with what your

 24   lawyer just said?

 25               DEFENDANT A. CAMPOS:         Yes, Your Honor.



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 44 of 60 PageID #:
                                    2671

                                                                            44


  1               THE COURT:    Turning now to Mr. Fiore's plea

  2   agreement, I see that the government has calculated an

  3   adjusted offense level of 23.        With a 2 point reduction for

  4   acceptance of responsibility, the adjusted offense level would

  5   be 21.   That would carry a range of imprisonment of 41 to

  6   51 months, assuming he falls within Criminal History

  7   Category II.    In addition, if Judge Block were to give him an

  8   additional one level reduction based on his guilty plea, that

  9   would carry a range of imprisonment of 37 to 46 months

 10   assuming, again, that he falls within Criminal History

 11   Category II.

 12               Mr. Edelman, is this an accurate summary of the

 13   government's calculations?

 14               MR. EDELMAN:       Yes, based on the information now

 15   known to our office.

 16               THE COURT:    And Mr. DiGiansante, you have done your

 17   own calculation and you stipulate to the government's

 18   calculation?

 19               MR. DiGIANSANTE:      Yes, Your Honor.

 20               THE COURT:    And you have discussed this matter with

 21   your client?

 22               MR. DiGIANSANTE:      I have, Your Honor.

 23               THE COURT:    And Mr. Fiore, you understand the

 24   attorney's calculations in this case?

 25               DEFENDANT FIORE:      Yes, Your Honor.



                     CMH       OCR       RMR     CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 45 of 60 PageID #:
                                    2672

                                                                            45


  1                THE COURT:    Lastly, Mr. Kocaj, as to him, the

  2   government has calculated an adjusted offense level of 17.

  3   With a further 2 point reduction for acceptance of

  4   responsibility, that would result in a range of imprisonment

  5   of 18 to 24 months, assuming he falls within Criminal History

  6   Category I.    If Judge Block were to give him an additional one

  7   level reduction based on his guilty plea, that would carry a

  8   range of imprisonment of 15 to 21 months, again, assuming he

  9   falls within Criminal History Category I.

 10                Mr. Edelman, is that an accurate summary of your

 11   calculations as to Mr. Kocaj?

 12                MR. EDELMAN:       Correct, Your Honor.

 13                THE COURT:    And Mr. Booth, you have done your own

 14   calculations and you stipulate to the government's

 15   calculation?

 16                MR. BOOTH:    Yes, Your Honor.

 17                THE COURT:    And you have discussed this with

 18   Mr. Kocaj?

 19                MR. BOOTH:    I have.

 20                THE COURT:    And Mr. Kocaj, you understand the

 21   attorney's estimates as to you?

 22                DEFENDANT KOCAJ:      Yes, Your Honor.

 23                THE COURT:    And, again, I want to emphasize to all

 24   three of you that these estimates are not binding upon

 25   Judge Block.    He will have to do his own calculations under



                     CMH        OCR       RMR     CRR        FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 46 of 60 PageID #:
                                    2673

                                                                            46


  1   the guidelines and he will determine what the adjusted offense

  2   level is, whether to give the additional one point reduction

  3   for acceptance of responsibility beyond the usual two, and he

  4   will determine the corresponding range of imprisonment.

  5               I now want to review with each of you a specific

  6   provision that appears in each of your plea agreements.           This

  7   is set forth in paragraph 4 or section 4.

  8               Each of those agreements is identical except for the

  9   number of months and I won't specify what each of the three

 10   plea agreement says, but they each provide, in substance and

 11   in part, that the defendant will not file an appeal or

 12   otherwise challenge his conviction or sentence in the event

 13   that the court imposes a term of imprisonment of a certain

 14   number of months or below.

 15               With respect to Mr. Campos and Mr. Fiore, that

 16   number is 57 months.      With respect to Mr. Kocaj, that number

 17   is 27 months.

 18               I do see there is a distinction between the Campos

 19   and Fiore agreements and the Kocaj agreements in that there is

 20   a specific carveout for an argument that would be preserved.

 21   In a moment, I'll get to that.         Well, the carveout is except

 22   that the defendant may appeal or otherwise challenge the

 23   restitution and forfeiture portion of the sentence in the

 24   event the court imposes restitution and forfeiture exceeding a

 25   combined amount of $1 million.



                     CMH      OCR      RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 47 of 60 PageID #:
                                    2674

                                                                            47


  1                Now, before I explain the implications of that to

  2   the defendants, I just would like clarification from the

  3   government since forfeiture is not even mentioned as a

  4   consequence.

  5                MR. EDELMAN:       That's correct, Your Honor.   The

  6   defendant is not agreeing to pay forfeiture as part of his

  7   plea agreement.      I believe the carveout is for the defendant

  8   in case, for some reason, Judge Block decides to impose

  9   additional forfeiture for any reason in addition to the

 10   $1 million restitution that is agreed upon.

 11                THE COURT:    Okay.    So let me explained the legal

 12   implication of paragraph 4.

 13                Prior to the time that you are sentenced by

 14   Judge Block, you and your lawyer are free to argue that you

 15   should not be sent to prison for as long as the number of

 16   months specified in that section, that is, 57 months in the

 17   case of Mr. Campos and Mr. Fiore, 27 months in the case of

 18   Mr. Kocaj.    You can argue that you should be given the

 19   additional one level reduction that Judge Block has the

 20   discretion to grant to you.         You can argue that you should be

 21   sentenced below the applicable guideline range or in any

 22   event, at the low end of the range rather than the upper end

 23   of that range.

 24                All of these arguments and other good faith

 25   arguments are available to you and your lawyer before your



                     CMH        OCR       RMR     CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 48 of 60 PageID #:
                                    2675

                                                                            48


  1   sentence, however, because of the language in paragraph 4,

  2   once Judge Block sentences you, as long as he does not send

  3   you to prison for more than the number of months specified in

  4   your agreement, that is the end of the matter except for the

  5   carveout as to Mr. Campos and Mr. Fiore.         In other words, for

  6   Mr. Campos and Mr. Fiore, if Judge Block does not send you to

  7   prison for more than 57 months, you may not file an appeal or

  8   otherwise challenge your conviction or sentence except if he

  9   imposes restitution and forfeiture exceeding a combined amount

 10   of $1 million.

 11               Do you understand that, Mr. Campos?

 12               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 13               THE COURT:    Do you understand that, Mr. Fiore?

 14               DEFENDANT FIORE:     Yes, Your Honor.

 15               THE COURT:    And Mr. Kocaj, you don't have the

 16   carveout.    As long as Judge Block does not send you to prison

 17   for more than 27 months, you may not challenge your conviction

 18   or sentence on appeal or otherwise.        Do you understand that?

 19               DEFENDANT KOCAJ:     Yes, Your Honor.

 20               THE COURT:    You should also understand that parole

 21   has been abolished and if you are sentenced to prison, you

 22   will not be released on parole.

 23               Do you understand that, Mr. Campos?

 24               DEFENDANT A. CAMPOS:       Yes, Your Honor.

 25               THE COURT:    Do you understand that, Mr. Fiore?



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 49 of 60 PageID #:
                                    2676

                                                                            49


  1               DEFENDANT FIORE:      Yes, Your Honor.

  2               THE COURT:    Do you understand that, Mr. Kocaj?

  3               DEFENDANT KOCAJ:      Yes, Your Honor.

  4               THE COURT:    Do any of you have any questions you'd

  5   like to ask me about the charges, your rights or anything else

  6   relating to this matter?

  7               Mr. Campos?

  8               DEFENDANT A. CAMPOS:         No, Your Honor.

  9               THE COURT:    Mr. Fiore?

 10               DEFENDANT FIORE:      No, Your Honor.

 11               THE COURT:    Mr. Kocaj?

 12               DEFENDANT KOCAJ:      No, Your Honor.

 13               THE COURT:    Mr. Campos, are you ready to plead?

 14               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 15               THE COURT:    Mr. Mazurek, do you know any reason why

 16   your client should not plead guilty?

 17               MR. MAZUREK:       No, Your Honor.

 18               THE COURT:    Are you aware of any viable legal

 19   defense to the charge?

 20               MR. MAZUREK:       Not at this time.

 21               THE COURT:    Mr. Campos, what is your plea to

 22   Count One, the racketeering conspiracy charge, guilty or not

 23   guilty?

 24               DEFENDANT A. CAMPOS:         Guilty.

 25               THE COURT:    Are you making this plea of guilty



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 50 of 60 PageID #:
                                    2677

                                                                              50


  1   voluntarily and of your own free will?

  2               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  3               THE COURT:    Has anyone threatened or forced you to

  4   plead guilty?

  5               DEFENDANT A. CAMPOS:       No, Your Honor.

  6               THE COURT:    Other than the agreement with the

  7   government that's been marked Court Exhibit 10, has anyone

  8   made any promise that has caused you to plead guilty?

  9               DEFENDANT A. CAMPOS:       No, Your Honor.

 10               THE COURT:    Has anyone made any promise to you as to

 11   what your sentence will be?

 12               DEFENDANT A. CAMPOS:       No, Your Honor.

 13               THE COURT:    Again, Count One charges that between

 14   approximately February of 2013 and until the filing of the

 15   indictment, you and others being employed by and associated

 16   with an enterprise engaged in those activities affecting

 17   interstate and foreign commerce, knowingly and intentionally

 18   conspired or agreed to conduct and participate directly and

 19   indirectly in the conduct of the affairs of that enterprise

 20   for a pattern of racketeering activity consisting of certain

 21   racketeering acts that are specified below and some of which

 22   you are pleading guilty to and that each defendant agreed that

 23   a conspirator would commit at least two acts of racketeering

 24   in conducting the affairs of the enterprise.

 25               Are you, in fact, guilty of that offense?         Did you



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 51 of 60 PageID #:
                                    2678

                                                                            51


  1   do that?

  2               DEFENDANT A. CAMPOS:       Yes, Your Honor.

  3               THE COURT:    Would you tell me in your own words what

  4   you did that makes you guilty of the Count One racketeering

  5   conspiracy?

  6               DEFENDANT A. CAMPOS:       Between January 2014 and

  7   December 2019, I together with others participated in an

  8   association in fact as alleged in Count One of the indictment

  9   and engaged in a pattern of activity in the Eastern District

 10   of New York and elsewhere which included the following acts.

 11               As referred to Act 5 in the indictment, in the

 12   Eastern District of New York and elsewhere, I used e-mails and

 13   other wire transmissions to cause CWC, a carpentry and drywall

 14   company, to fraudulently obtain money or property due to the

 15   IRS by misrepresenting the amount of employer payroll taxes

 16   that CWC was required to pay.

 17               As to Predicate Acts 7 and 10, in the Eastern

 18   District of New York and elsewhere, I knowingly engaged in

 19   financial transactions affecting interstate commerce with

 20   money derived from this tax fraud in amounts that exceeded

 21   $10,000.

 22               These financial transactions included causing others

 23   to cash CWC checks at check cashers for work that was never

 24   performed and distributed that cash to laborers.           I also

 25   caused CWC to use some of the proceeds derived from the



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 52 of 60 PageID #:
                                    2679

                                                                            52


  1   payroll tax fraud to pay for labor and materials on the Dorset

  2   Properties project knowing these proceeds derived from the

  3   payroll tax fraud.

  4               THE COURT:    And did that activity as to Predicate

  5   Acts 7 and 10, approximately when did those occur?           With

  6   respect to Racketeering Act 7, the indictment says between

  7   October of 2014 and June of 2019.          Is that --

  8               DEFENDANT A. CAMPOS:         That's when it happened,

  9   Your Honor, yes.

 10               THE COURT:    And with respect to the Dorset

 11   Properties racketeering act, that was between March of 2018

 12   and March of 2019?

 13               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 14               THE COURT:    And Predicate Act 5 which relates to

 15   CWC, that was sometime between June of 2014 and December of

 16   2019?

 17               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 18               THE COURT:    And Mr. Edelman, I take it you would

 19   proffer that the e-mails and other wire transmissions were

 20   interstate in Predicate Act 5?

 21               MR. EDELMAN:       That's correct, Your Honor.

 22               THE COURT:    Is there any further inquiry you would

 23   like me to make of Mr. Campos?

 24               MR. EDELMAN:       I don't believe further inquiry is

 25   required.    The only thing I will say is I believe Mr. Campos



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 53 of 60 PageID #:
                                    2680

                                                                            53


  1   said as to Racketeering Act 5, that it occurred in the Eastern

  2   District of New York and elsewhere.        That is true but I also

  3   note that that racketeering act is alleged to have occurred in

  4   the Southern District of New York and elsewhere.

  5               THE COURT:    And Mr. Mazurek, I take it that any

  6   venue issue is waived, correct?

  7               MR. MAZUREK:       That's correct, Your Honor.

  8               THE COURT:    All right.     Mr. Edelman, anything

  9   further with respect to Mr. Campos?

 10               MR. EDELMAN:       No, Your Honor.

 11               THE COURT:    All right.     Turning now to Mr. Fiore,

 12   are you ready to plead?

 13               DEFENDANT FIORE:      Yes, Your Honor.

 14               THE COURT:    Mr. DiGiansante, do you know of any

 15   reason why Mr. Fiore should not plead guilty?

 16               MR. DiGIANSANTE:      No, Your Honor.

 17               THE COURT:    Are you aware of any viable legal

 18   defense to the charge?

 19               MR. DiGIANSANTE:      No, Your Honor.

 20               THE COURT:    Mr. Fiore, what is your plea to

 21   Count One of the indictment, the racketeering conspiracy,

 22   guilty or not guilty?

 23               DEFENDANT FIORE:      Guilty, Your Honor.

 24               THE COURT:    Are you making this plea of guilty

 25   voluntarily and of your own free will?



                     CMH       OCR       RMR     CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 54 of 60 PageID #:
                                    2681

                                                                            54


  1               DEFENDANT FIORE:     Yes, Your Honor.

  2               THE COURT:    Has anyone threatened or forced you to

  3   plead guilty?

  4               DEFENDANT FIORE:     No, Your Honor.

  5               THE COURT:    Other than your agreement with the

  6   government that's been marked Court Exhibit 11, has anyone

  7   made any promise that has caused you to plead guilty?

  8               DEFENDANT FIORE:     No, Your Honor.

  9               THE COURT:    Has anyone made any promise to you as to

 10   what your sentence will be?

 11               DEFENDANT FIORE:     No, Your Honor.

 12               THE COURT:    I am not going to summarize again

 13   Count One, the racketeering conspiracy charge.          I did that in

 14   connection with Mr. Campos' allocution just a few minutes ago.

 15               Did you, in fact, do what is alleged in Count One?

 16               DEFENDANT FIORE:     Yes, Your Honor.

 17               THE COURT:    Would you tell me in your own words what

 18   you did that makes you guilty of that offense?

 19               DEFENDANT FIORE:     Between January 2014 and

 20   December 2019, I together with others participated and

 21   associated in fact as alleged in Count One of the indictment,

 22   a pattern of activity in the Eastern District of New York and

 23   elsewhere which included the following acts.

 24               As to Predicate Act 5 in the indictment, in the

 25   Eastern District of New York and elsewhere, I used e-mails and



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 55 of 60 PageID #:
                                    2682

                                                                              55


  1   other wire transmissions to cause CWC, a carpentry and drywall

  2   company, to fraudulently obtain money or property due to the

  3   IRS by misrepresenting the amount of employee payroll taxes

  4   that CWC was required to pay.

  5               As to Predicate Act 7, in the Eastern District of

  6   New York and elsewhere, I knowingly engaged in financial

  7   transactions affecting interstate commerce with money derived

  8   from this tax fraud in amounts that exceeded $10,000.           These

  9   financial transactions included causing others to cash CWC

 10   checks at check cashers for work that was never performed and

 11   distributing that cash to laborers.

 12               As to Predicate Act 13, in the Eastern District of

 13   New York and elsewhere, I used e-mails and other wire

 14   transmissions to agree with others to defraud Construction

 15   Company Number 2 by providing materials for construction at a

 16   White Plains gym for the benefit of an employee of

 17   Construction Company Number 2.         The materials were billed to

 18   an unrelated Construction Company Number 2 construction

 19   project.

 20               As to Predicate Act 16, in November 2019, I

 21   encouraged a witness to give false and misleading testimony in

 22   connection with a grand jury proceeding in the Eastern

 23   District of New York.

 24               THE COURT:    And I take it you knew that all of these

 25   acts were wrong, correct?



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 56 of 60 PageID #:
                                    2683

                                                                            56


  1               DEFENDANT FIORE:     Correct, Your Honor.

  2               THE COURT:    And I think a couple of those predicate

  3   acts are alleged to have occurred in the Southern District of

  4   New York.

  5               Mr. DiGiansante, I take it venue is waived?

  6               MR. DiGIANSANTE:     That is correct, Your Honor.

  7               THE COURT:    And just with respect to the timing,

  8   Mr. Fiore, as to Predicate Act 5, the CWC related charge, the

  9   indictment alleges that those acts occurred between

 10   approximately June of 2014 and December of 2019.           Is that

 11   estimate accurate?

 12               DEFENDANT FIORE:     Yes, Your Honor.

 13               THE COURT:    And with respect to Predicate Act 7, the

 14   indictment alleges that the acts occurred between

 15   approximately October of 2014 and June of 2019.            Is that

 16   accurate?

 17               DEFENDANT FIORE:     Yes, Your Honor.

 18               THE COURT:    And with respect to Predicate Act 13,

 19   the indictment alleges that those acts occurred between

 20   December of 2018 and June of 2019.        Is that accurate?

 21               DEFENDANT FIORE:     Yes, Your Honor.

 22               THE COURT:    And Mr. Edelman has already indicated

 23   that the government would be prepared to prove that the

 24   e-mails and wire transmissions that are alleged in Predicate

 25   Act 5, that there were interstate wires used.          Correct?



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 57 of 60 PageID #:
                                    2684

                                                                             57


  1               MR. EDELMAN:       That's correct, Your Honor.    I also

  2   note that's also true for Racketeering Act 13.

  3               THE COURT:    And is there any further inquiry you'd

  4   like me to make of Mr. Fiore?

  5               MR. EDELMAN:       I don't believe further inquiry is

  6   required.    I just note as to Racketeering Act 16, as alleged

  7   in the indictment, the attempt to have someone provide false

  8   testimony relates to the additional check scheme which is one

  9   of the predicates to which Mr. Fiore just pled guilty, just so

 10   we know which racketeering act we're discussing.

 11               THE COURT:    All right.      And Mr. Campos, I didn't ask

 12   you this, but I take it you admitted to having committed the

 13   certain predicate acts and having committed the offense

 14   charged in Count One, you knew it was wrong to do that?

 15               DEFENDANT A. CAMPOS:         Yes, Your Honor.

 16               THE COURT:    Lastly, turning to Mr. Kocaj, are you

 17   ready to plead?

 18               DEFENDANT KOCAJ:      Yes, Your Honor.

 19               THE COURT:    Mr. Booth, do you know any reason why

 20   your client should not plead guilty?

 21               MR. BOOTH:    I do not.

 22               THE COURT:    Are you aware of any viable legal

 23   defense to the charge?

 24               MR. BOOTH:    Not at this time, Judge.

 25               THE COURT:    Mr. Kocaj, what is your plea to Count 16



                     CMH       OCR       RMR       CRR     FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 58 of 60 PageID #:
                                    2685

                                                                            58


  1   of the indictment which charges wire fraud conspiracy in

  2   connection with Construction Company Number 1, guilty or not

  3   guilty?

  4               DEFENDANT KOCAJ:     Guilty, Your Honor.

  5               THE COURT:    Are you making this plea of guilty

  6   voluntarily and of your own free will?

  7               DEFENDANT KOCAJ:     Yes, Your Honor.

  8               THE COURT:    Has anyone threatened or forced you to

  9   plead guilty?

 10               DEFENDANT KOCAJ:     No, Your Honor, no.

 11               THE COURT:    Other than the agreement with the

 12   government that's been marked Court Exhibit 12, has anyone

 13   made any promise that has caused you to plead guilty?

 14               DEFENDANT KOCAJ:     No, Your Honor.

 15               THE COURT:    Has anyone made any promise to you as to

 16   what your sentence will be?

 17               DEFENDANT KOCAJ:     No, Your Honor.

 18               THE COURT:    Again, Count 16 charges you with

 19   participating in a conspiracy between approximately June of

 20   2018 and June of 2019 to defraud Construction Company Number 1

 21   and using interstate e-mails and text messages in furtherance

 22   of that scheme to defraud.

 23               Did you, in fact, commit that offense?

 24               DEFENDANT KOCAJ:     Yes, Your Honor.

 25               THE COURT:    Would you tell me in your own words what



                     CMH       OCR     RMR       CRR      FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 59 of 60 PageID #:
                                    2686

                                                                            59


  1   you did that makes you guilty of the offense charged in

  2   Count 16?

  3               DEFENDANT KOCAJ:      In or about February 2019, within

  4   the Eastern District of New York, I agreed with another person

  5   to incur construction costs that included inflated man-hours

  6   on a construction site located at 76 11th Avenue that should

  7   not have been paid by Construction Company Number 1, but that

  8   I knew was billed improperly through Construction Company

  9   Number 1.    I did so with the intent to defraud Construction

 10   Company Number 1 and deprive it of money and property and I

 11   used interstate e-mails and text messages to do so.

 12               THE COURT:    And you knew it was illegal to do that?

 13               DEFENDANT KOCAJ:      Yes, Your Honor.

 14               THE COURT:    Does the government have any further

 15   inquiry that I should make of Mr. Kocaj?

 16               MR. EDELMAN:       Your Honor, as we indicated before, I

 17   believe Mr. Kocaj's plea allocution is legally sufficient but

 18   I note that the government's position as to the scope of that

 19   wire fraud conspiracy is beyond what was stated and goes to,

 20   for instance, fraudulently paying for work that was performed

 21   at the residence of an employee of Construction Company Number

 22   1.   I put that on the record but I do agree that Mr. Kocaj's

 23   plea agreement satisfies the elements.

 24               THE COURT:    All right.     Based on the information

 25   provided to me, I find that each defendant is acting



                     CMH       OCR       RMR     CRR       FCRR
Case 1:19-cr-00575-AMD-RLM Document 306-2 Filed 06/09/21 Page 60 of 60 PageID #:
                                    2687

                                                                            60


  1   voluntarily, that they each fully understands his rights and

  2   the consequences of his plea and that there is a factual basis

  3   for each defendant's plea of guilty.         I, therefore, recommend

  4   that Judge Block accept the plea of guilty of each of these

  5   defendants.

  6               I understand that we do not yet have a sentencing

  7   date for any of the defendants.          The Probation Department will

  8   be setting a date for sentence in conjunction with

  9   Judge Block.    The Probation Department will also be preparing

 10   a presentence report as to each of the defendants.           I urge the

 11   defendants to cooperate with the Probation Officer.

 12               Is there anything else that we need to address

 13   before we conclude this proceeding?

 14               MR. EDELMAN:       Nothing from the government,

 15   Your Honor.    Thank you for your time all this week.

 16               MR. MAZUREK:       And nothing for Mr. Campos.    Thank

 17   you, Your Honor.

 18               MR. DiGIANSANTE:      Nothing further from Mr. Fiore,

 19   Your Honor.

 20               MR. BOOTH:    And nothing further from Mr. Kocaj.

 21   Thank you, Judge.

 22               THE COURT:    And I wish everyone a happy new year.

 23   Please stay save and healthy.        Goodbye.

 24               (Matter concluded.)

 25



                     CMH       OCR       RMR      CRR     FCRR
